Citation Nr: 1129570	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1994 to March 2001.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for chronic back and hip pain.

In May 2011, the Veteran testified before the undersigned Veteran's Law Judge; a transcript of the hearing is included in the claims file.

In October 2008, the Board remanded the claims for additional development.

In February 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in February 2010 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Veteran, in a May 2011 statement, has indicated that she wishes to file a claim for service connection for sinusitis.  As such, this matter is REFERRED to the RO for any appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

The Veteran has consistently held that she sustained a back injury in service that continues to affect her physical health.  The Board believes that a chronological overview would be helpful to an understanding of the critical underlying deficiency in this appeal, and assist in providing the Veteran with the best opportunity to overcome that deficiency.  

Service treatment records (STR) indicate a history of low back pain.  A July 1994 enlistment examination and associated medical history report is negative for complaints of back pain.  In an STR dated in February 1996, the Veteran complained of low back pain.  In a January 1997 STR, the Veteran reported low back pain for 12 hours after a fall from stairs and landing on her back.  She stated she was able to get up by herself and denied numbness or tingling on the legs/feet.  The examiner diagnosed mild low back pain.  In an April 1998 STR, the Veteran complained of mid-central back pain aggravated by pushups, running, and prolonged standing.  The examiner diagnosed mild low back pain secondary to increased lower lordosis.  In a September 1999 STR, the Veteran again complained of low back pain which shoots down her left buttocks.  She indicated she been having symptoms for four years.  Upon examination, the examiner diagnosed low back pain probably secondary to recent increase in weight.  A September 1999 X-ray report noted a normal lumbosacral spine.  In a February 2000 STR, the Veteran was followed-up for complaints of lower back pain.  The examiner noted pain with slight increased lordosis and diagnosed chronic low back pain due to poor posture.  In a March 2000 STR, the Veteran was diagnosed with possible sacroiliitis. 

The Veteran has indicated that a bone scan was performed at Walter Reed Hospital; however, those records are found to be unavailable. 

In a December 2004 VA progress note, the Veteran reported pain in both hips and low back since March 1999.  She denied injury, but indicated she had a bone scan of her hips with hip defects.  Upon examination, the examiner diagnosed bilateral hip pain.  

A February 2005 VA MRI found mild disc bulge at L4-L5, mild degenerative faucet changes, and no stenosis of the lumbar spine.  The examiner reported a minor abnormality.  A study of the hips found no evidence of hip joint effusions, avascular necrosis fracture, or edema on either side.  The study also found mild degenerative changes and hypointense signal on both sides of the left sacroiliac joint inferiorly.  The examiner noted that this diagnostic consideration would include sacroiliitis, degenerative osteoarthritis, and old trauma. 

During a February 2005 VA follow-up, the examiner diagnosed low back pain and arthralgia, possible seronegative sacroiliitis. 

During a December 2009 VA examination, the Veteran complained of hip and back pain while in the military. The Veteran reported a back injury while moving barrack furniture.  She was diagnosed with low back strain and treated conservatively.  She stated she was seen in the troop clinic and was treated with physical therapy and medication for both her hips and back.  She also stated she was rotated back to Ft. Belvoir and was seen by sports medicine at Walter Reed Army Hospital.  A bone scan showed "defects" in both hips.  She became pregnant in April 2000 and the work-up was put on hold.  She separated from the service in March 2001 without further evaluation.  An X-ray report of the hips found no fracture, dislocation, or other bony abnormality and joint and soft tissues were likewise unremarkable.  An X-ray report of the low back found no evidence of acute abnormality and possible slight left convex scoliosis.  The report was noted unremarkable otherwise, however it also indicated that constipation limited the examination.  

After a physical examination, the examiner diagnosed left convex scoliosis (minimal) with chronic low back pain.  The examiner opined that it is less likely as not that the Veteran's current symptoms are caused or a result of the chronic low back pain reported while in service.  It was noted that the Veteran complained of back pain in service and that she was told she had an abnormal bone scan.  However, X-ray reports from 2004 and the present show no hip abnormalities and only minor bony problems in her lumbar spine.  Although she claims to have chronic lower back pain, she appears to have adapted well and continued to perform her physically demanding duties as an OR technician.  Her current condition appears mild and is likely minimally connected to her service complaints. 

In an undated and unsigned record from Sentra Careplex, it is noted that the Veteran has been diagnosed as suffering form arthralgia, which the note explains simply means pain in the joint.  This is consistent with the Veteran's existing condition of sacroiliitis.  Response to medication has been variable as well as systemic steroid therapy.  She injured her back while in the military and has had back pain intermittently since then.  A sudden impact or traumatic injury like a fall can cause sacroiliitis.  The Veteran was seen for sudden onset of pain is positive on both the left and right.  Sacroiliitis is an inflammation of both of the sacroiliac joints that connect to the lower spine to the pelvis which is extremely painful.  The Veteran pin is persistent and radiates from the lower back and pelvis into the buttock and back of the thigh.  It was noted that this illness is no ordinary episode of back pain and can lead to joint destruction and the possible development of a disabling ailment. 

During a May 2011 Board hearing, the Veteran reported that her private physician found that the problems she is currently having are related to her active service complaints.  She reported that she was misdiagnosed while in service and her diagnosis of sacroiliitis is the same as it was then. 

Although these recent medical reports relate symptoms of pain (and a diagnosis of arthralgia defined as pain) to a fall in service, the Court has held that subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Further, there seems to be some question whether the Veteran has a diagnosis of sacrolitis, and, if so, whether that diagnosis is related to the in-service injury.  The Board notes that although the Veteran has a diagnosis of scoliosis as noted in the December 2009 VA examination, scoliosis is a congenital disease that cannot be service connected unless aggravation can be shown.  In light of the evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to her claims.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA orthopedic examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has any present hip or low back disabilities (as supported by objective medical findings) as a result of an established event during active service.  The examiner should reconcile any opinion provided with the medical evidence of record.  The examiner should also specifically address the undated private opinion which gave a diagnosis of sacroiliitis. 

Prior to the examination, the claims folder and a separate copy of the Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


